Exhibit 10.1

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

between

 

 

DEERFIELD CAPITAL MANAGEMENT LLC

 

 

and

 

 

LUKE D. KNECHT

 

 

 

--------------------------------------------------------------------------------

 

Dated as of September 30, 2010

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II TRANSFER OF ASSETS AND ASSUMPTION OF LIABILITIES

4

Section 2.1

Purchase and Sale of Assets

4

Section 2.2

Excluded Assets

4

Section 2.3

Assignment and Assumption of Certain Liabilities and Expenses

4

Section 2.4

Limited Warranty; Nonrecourse; Conveyance; Release

4

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

5

Section 3.1

Organization and Powers

5

Section 3.2

Corporate Authority

5

Section 3.3

No Conflicts

6

Section 3.4

Absence of Certain Liens and Litigation

6

Section 3.5

Disclaimer of other Representations and Warranties

6

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

6

Section 4.1

No Conflicts

6

Section 4.2

Consents and Approvals

7

Section 4.3

Absence of Certain Liabilities and Litigation

7

Section 4.4

No Other Representations and Warranties; Estimates, Projections and Other
Predictions

7

 

 

 

ARTICLE V COVENANTS OF THE PARTIES

7

Section 5.1

Cooperation

7

Section 5.2

Use of Names, Trademarks, Service Marks and Technology Systems

8

Section 5.3

Limitations

8

Section 5.4

Bulk Sales Laws

9

Section 5.5

Transition Assistance

10

Section 5.6

Certain Tax Matters

10

Section 5.7

Possession

10

 

 

 

ARTICLE VI OBLIGATIONS OF PARTIES ON THE CLOSING DATE

10

Section 6.1

Closing Date and Place

10

Section 6.2

Obligations of Purchaser on the Closing Date

10

Section 6.3

Obligations of Seller on the Closing Date

11

Section 6.4

Additional Payments

11

 

 

 

ARTICLE VII CONDITIONS TO PURCHASER’S OBLIGATION TO CONSUMMATE THE TRANSACTION

12

Section 7.1

Representations and Warranties

12

Section 7.2

Compliance with Covenants

12

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

 

 

ARTICLE VIII CONDITIONS TO SELLER’S OBLIGATION TO CONSUMMATE THE TRANSACTION

12

Section 8.1

Representations and Warranties

12

Section 8.2

Compliance with Covenants

12

Section 8.3

Termination Agreement

12

 

 

 

ARTICLE IX INDEMNIFICATION

13

Section 9.1

Survival

13

Section 9.2

Indemnification by Purchaser

13

Section 9.3

Limitations on Indemnification; Exclusive Remedy

13

 

 

 

ARTICLE X TERMINATION

14

 

 

 

ARTICLE XI GENERAL PROVISIONS

14

Section 11.1

Entire Agreement; Modification; Waiver

14

Section 11.2

Counterparts; Effectiveness; Third Party Beneficiaries

14

Section 11.3

Interpretation

14

Section 11.4

Payment of Expenses

15

Section 11.5

Governing Law; Waiver of Jury Trial; Consent to Jurisdiction

15

Section 11.6

Addresses of Notice

16

Section 11.7

Intentionally Omitted

16

Section 11.8

Severability

16

Section 11.9

Specific Performance

17

Section 11.10

Rules of Construction

17

Section 11.11

Employees and Agents of Seller

17

Section 11.12

Remittances

17

 

ii

--------------------------------------------------------------------------------


 

ANNEXES AND EXHIBITS

 

ANNEX A:

 

CERTAIN ASSETS AND THE ELIGIBLE EMPLOYEES

 

 

 

ANNEX B:

 

BILL OF SALE

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT, dated as of September 30, 2010, by and between
Deerfield Capital Management LLC, a Delaware limited liability company
(“Seller”), and Luke D. Knecht (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller owns a license to use certain proprietary software and related
materials for managing the duration of investment portfolios and other assets
(collectively, “Return Profile Management” or “RPM”);

 

WHEREAS, upon the terms and subject to the conditions of this Agreement, Seller
wishes to sell, convey, assign, transfer and deliver to Purchaser, and Purchaser
desires to acquire from the Seller, the Acquired Assets, subject to certain
liabilities;

 

WHEREAS, prior to or concurrently with the execution and delivery of this
Agreement, and as a condition to the willingness of Seller to enter into this
Agreement, Luke D. Knecht is entering into a termination agreement with Seller
pursuant to which, among other things and subject to certain conditions, he has
agreed to resign from his positions with Seller and its Affiliates effective as
of the Closing (the “Termination Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing recitals and the following
terms, covenants, and conditions, the parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

“Acquired Assets” means the Equipment, the Software and the Track Record, and
all of Seller’s right, title and interest in RPM, including relevant databases
and spreadsheets.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
first Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” means this Agreement as the same may be amended, supplemented or
modified from time to time in accordance with the terms hereof.

 

“Assumed Liabilities” has the meaning ascribed to it in Section 2.3.

 

“Bill of Sale” means the bill of sale in substantially the form and substance
attached hereto as Annex B.

 

1

--------------------------------------------------------------------------------


 

“Business Day” means any day other than Saturday, Sunday or a day on which
commercial banks in New York, New York are authorized or required by Law to
close.

 

“Closing” has the meaning ascribed to it in Section 6.1(a).

 

“Closing Date” has the meaning ascribed to it in Section 6.1(a).

 

“Code” means the Internal Revenue Code of 1986, as amended (including any
successor code), and the rules and regulations promulgated thereunder.

 

“Eligible Employees” has the meaning ascribed to it in Section 11.11.

 

“Equipment” means the computer hardware, equipment and peripherals, including
desktop and laptop personal computers, listed on Annex A attached hereto.

 

“Excluded Assets” has the meaning ascribed to it in Section 2.2.

 

“Governmental Entity” means any (i) region, state, county, municipality, city,
town, village, district or other jurisdiction, (ii) foreign, federal, state,
provincial, local, municipal or other government, (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, self-regulatory organization (including any securities
exchange) or other entity and any court or other tribunal), (iv) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, policy, regulatory or taxing authority or power of any nature or
(v) official of any of the foregoing.

 

“Initial Payment” means $150,000.

 

“Judgment” means any judgment, ruling, order, arbitral award or decree of any
Governmental Entity.

 

“Knowledge” or “Know” and similar terms means (a) with respect to a natural
person, the actual knowledge of such person as of the date of this Agreement,
and (b) with respect to a person that is not a natural person, the actual
knowledge, after reasonable inquiry, of any director, manager or executive
officer of any such non-natural person as of the date of this Agreement.

 

“Law” means any writ, injunction, Judgment, law, decision, opinion, statute,
rule or regulation of any governmental, judicial, legislative, executive,
administrative or regulatory authority of the United States, or of any state or
local government or any subdivision thereof, or of any Governmental Entity.

 

“Liabilities” means all liabilities or obligations of any kind or nature,
whether known or unknown, whether absolute, accrued, contingent, choate,
inchoate or otherwise, whether due or to become due, and whether or not required
to be reflected on a balance sheet prepared in accordance with United States
generally accepted accounting principles, as in effect from time to time.

 

2

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, deed of trust, lien, security interest, pledge,
lease, conditional sale contract, claim, charge, easement, right of way,
assessment, restriction and other encumbrance or claim of every kind.

 

“New Firm” has the meaning ascribed to it in Section 5.3(a).

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or Government Entity.

 

“Purchaser” has the meaning ascribed to it in the preamble.

 

“Representative” means, with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, legal counsel,
accountant or other representative of that Person.

 

“Restricted Period” has the meaning ascribed to it in Section 5.3(a).

 

“Seller” has the meaning ascribed to it in the preamble.

 

“Seller’s Clients” has the meaning ascribed to it in Section 5.3(b).

 

“Software” means the perpetual, non-exclusive license to use certain software
described in that certain ANALYSIS GROUP, INC./THEORETICS, INC. AGREEMENT RCM
SYSTEM (Agreement No. 91202969) dated as of December 31, 1996, along with the
data files associated with the Software, as such was assigned to Seller by
Dresdner RCM Global Investors LLC (“DRCM”) pursuant to that certain assignment
agreement dated as of May 24, 2002.

 

“Tax Return” means any report, return or other information required to be
supplied to a taxing authority in connection with Taxes.

 

“Taxes” means all taxes, charges, fees, levies or other like assessments,
including income, gross receipts, excise, real and personal and intangible
property, sales, use, transfer (including transfer gains taxes), withholding,
license, payroll, recording, ad valorem and franchise taxes imposed by any
Governmental Entity and such term shall include any interest, penalties or
additions to tax attributable to such assessments.

 

“Termination Agreement” has the meaning ascribed to it in the recitals.

 

“Third Party Consents” means all consents (or in lieu thereof waivers) from a
third party to the performance by the applicable Person of its obligations under
this Agreement and the other Transaction Documents or to the consummation or
performance of the transactions contemplated hereby and thereby as are required
under any Contract to which such Person is a party or any agreement by which any
of the Acquired Assets are bound or which constitute any of the Acquired Assets.

 

3

--------------------------------------------------------------------------------


 

“Track Record” means documentation to support the historic performance records
of all portfolios managed by Seller with the use of RPM and related marketing
materials and client correspondence and any documentation previously acquired by
the Seller from DRCM relating to the operation of RPM.

 

“Transaction Documents” has the meaning ascribed to it in Section 3.2.

 

ARTICLE II
TRANSFER OF ASSETS AND ASSUMPTION OF LIABILITIES

 

Section 2.1            Purchase and Sale of Assets.  Upon the terms and subject
to the conditions of this Agreement, Purchaser agrees to purchase from Seller,
and Seller agrees to sell, convey, transfer, assign and deliver, or cause to be
sold, conveyed, transferred, assigned and delivered, to Purchaser at the
Closing, all of Seller’s right, title and interest in, to and under the Acquired
Assets.   For the avoidance of doubt, the parties hereto agree that all accrued
fees payable by RPM clients for the third quarter of 2010 shall be payable to
the Seller.

 

Section 2.2            Excluded Assets.  Purchaser expressly understands and
agrees that Purchaser is not acquiring from Seller, and Seller shall retain
ownership of all right, title and interest in and to, any property or asset
other than any right, title or interest in or to the Acquired Assets, including
any interest in or right to use any logo, name, trademark or service mark
presently or previously used by Seller or any of its Affiliates (including the
name “Deerfield” and any related trademarks or service marks) (collectively, the
“Excluded Assets”).  Purchaser further expressly understands and agrees that
Seller retains the right to maintain copies of the Track Record and disclose the
Track Record as necessary for legal, regulatory or accounting purposes.

 

Section 2.3            Assignment and Assumption of Certain Liabilities and
Expenses.  Subject to the terms and conditions set forth in this Agreement, on
the Closing Date, Seller shall assign to Purchaser, and Purchaser shall
(i) accept and assume from Seller and (ii) thereafter pay, perform and discharge
in a timely manner when due all obligations with respect to and be liable for
any and all Liabilities of Seller arising out of or in connection with the
development, use or ownership of the Acquired Assets that were incurred or
result from actions taken from and after the Closing Date, and any and all
Liabilities expressly provided in this Agreement that are required to be borne
by Purchaser, including Purchaser’s indemnification obligations under
Section 9.3 (collectively, the “Assumed Liabilities”).

 

Section 2.4            Limited Warranty; Nonrecourse; Conveyance; Release.

 

(a)           THE CONVEYANCE OF ALL ACQUIRED ASSETS PURCHASED BY PURCHASER UNDER
THIS AGREEMENT AND UNDER ANY CONVEYANCE DOCUMENT EXECUTED IN CONNECTION HEREWITH
SHALL BE MADE, AS NECESSARY, BY SELLER’S ASSIGNMENT OR BILL OF SALE, IN “AS IS”
AND “WHERE IS” CONDITION, AND WITHOUT ANY

 

4

--------------------------------------------------------------------------------


 

REPRESENTATIONS OR WARRANTIES WHATSOEVER WITH RESPECT TO SUCH ACQUIRED ASSETS,
EXPRESS OR IMPLIED, WITH RESPECT TO MERCHANTABILITY, FITNESS FOR A SPECIFIC
PURPOSE, ENVIRONMENTAL CONDITION, ENFORCEABILITY, COLLECTIBILITY, DOCUMENTATION
OR FREEDOM FROM LIENS OR ENCUMBRANCES (IN WHOLE OR IN PART), CONDITION OF
PROPERTY OR ANY OTHER MATTER, AND PURCHASER SHALL NOT BE ENTITLED TO RELY ON ANY
REPRESENTATION OR WARRANTY WHATSOEVER EXCEPT AS EXPRESSLY SET FORTH IN
ARTICLE III OF THIS AGREEMENT.

 

(b)           Purchaser shall execute and deliver to Seller, and Seller shall
execute and deliver to Purchaser such further instruments and documents of
conveyance (in form and substance reasonably satisfactory to Seller and
Purchaser) as shall be reasonably necessary to vest in Purchaser the full legal
and equitable title of Seller in and to the Acquired Assets, free and clear of
all Liens.

 

(c)           On and after the Closing Date, Purchaser shall execute,
acknowledge and deliver to Seller all such acknowledgements and other
instruments as Seller shall reasonably request (in form and substance reasonably
satisfactory to Purchaser and Seller) to effectively relieve and discharge
Seller when due from any of the Assumed Liabilities.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as follows:

 

Section 3.1            Organization and Powers.  Seller is a limited liability
company, duly organized and validly existing under the laws of Delaware.  Seller
has the requisite limited liability company power and authority to own or lease
and operate the Acquired Assets.

 

Section 3.2            Corporate Authority.  Seller has the requisite limited
liability company power and authority to execute and deliver this Agreement, the
Termination Agreement and any other documents, agreements or instruments
expressly contemplated by this Agreement (collectively, the “Transaction
Documents”) to which Seller is a party and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and the other Transaction Documents to which Seller is a party and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary limited liability company action on the part of
Seller and no further limited liability company action on the part of Seller is
necessary to approve this Agreement or any of the other Transaction Documents to
which it is a party or to consummate the transactions contemplated hereby and
thereby.  This Agreement has been, and as of the Closing Date, each of the other
Transaction Documents to which Seller is a party will have been, duly executed
and delivered by Seller and, assuming the due authorization, execution and
delivery of this Agreement by

 

5

--------------------------------------------------------------------------------


 

Purchaser and each of the other Transaction Documents to which it is a party by
Purchaser, this Agreement constitutes, and as of the Closing Date each of the
other Transaction Documents to which Seller is a party will constitute, the
legal, valid and binding obligations of Seller enforceable against Seller in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).

 

Section 3.3            No Conflicts.  Neither the execution or delivery by
Seller of this Agreement or any other Transaction Document to which Seller is a
party nor the performance of the transactions contemplated hereby or thereby to
be performed by either of them shall (a) violate the certificate of formation or
limited liability company agreement of either of them, (b) violate any
applicable Law or (c) require any consent or other action by any Person,
including without limitation any Third Party Consent, under, constitute a
default under or give rise to any right of termination, cancellation or
acceleration of any right or obligation or to a loss of any benefit to which
either of them is entitled under any provision of any agreement or other
instrument binding upon Seller, except in the case of clauses (b) and (c) as to
matters which would not reasonably be expected to have a material adverse effect
on the ability of Seller to perform its obligations hereunder or under any of
the other Transaction Documents to which it is a party.

 

Section 3.4            Absence of Certain Liens and Litigation.  Seller and its
controlled Affiliates have not created a Lien on, sold, licensed or otherwise
conveyed any of its rights, title or interest in or to any of the Acquired
Assets.  To the Knowledge of Seller, there are no Liens on the Acquired Assets
and there is no Litigation that is pending or threatened involving or related to
the Acquired Assets.

 

Section 3.5            Disclaimer of other Representations and Warranties. 
Except as expressly set forth in this Article III, neither Seller nor any of its
Affiliates makes any representation or warranty, express or implied, relating to
the Acquired Assets or any other matter, including any representation or
warranty as to merchantability, habitability, profitability, future performance,
fitness for a particular purpose or non-infringement.  All of such additional
representations and warranties are hereby disclaimed.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as follows:

 

Section 4.1            No Conflicts.  Neither the execution or delivery by
Purchaser of this Agreement or any other Transaction Document to which Purchaser
is a party nor the performance of the transactions contemplated hereby or
thereby to be performed by it shall (a) violate any Law applicable to Purchaser
or (b) require any

 

6

--------------------------------------------------------------------------------


 

consent or other action by any Person under, constitute a default under or give
rise to any right of termination, cancellation or acceleration of any right or
obligation or to a loss of any benefit to which Purchaser is entitled under any
provision of any agreement or other instrument binding upon Purchaser, except as
to matters which would not reasonably be expected to have a material adverse
effect on the ability of Purchaser to perform its obligations hereunder or under
any of the other Transaction Documents; provided, that, for greater clarity,
nothing in this Section 4.1 shall be deemed to constitute a representation or
warranty as to whether a Third Party Consent is required under any of the
Acquired Assets for Purchaser to accept the sale, conveyance, transfer,
assignment or delivery of all of Seller’s right, title and interest therein.

 

Section 4.2            Consents and Approvals.  Purchaser is not required to
obtain any approval or any Third Party Consents in connection with
(a) Purchaser’s execution and delivery of this Agreement or any Transaction
Document to which it is a party or (b) the consummation by Purchaser of the
transactions contemplated hereby or thereby.

 

Section 4.3            Absence of Certain Liabilities and Litigation.  To the
Knowledge of Purchaser, there are no Liabilities of Seller or any of its
Affiliates created with the authorization or at the direction of Purchaser
arising out of or in connection with the development, use or ownership of the
Acquired Assets and there is no Litigation that is pending or threatened
involving or related to, directly or indirectly, the Acquired Assets.

 

Section 4.4            No Other Representations and Warranties; Estimates,
Projections and Other Predictions.Purchaser is an informed and sophisticated
purchaser, experienced in the evaluation and purchase of property and assets
such as the Acquired Assets as contemplated hereunder.  Purchaser has undertaken
such investigation and has been provided with and has evaluated such documents
and information as it has deemed necessary to enable it to make an informed and
intelligent decision with respect to the execution, delivery and performance of
this Agreement and the other Transaction Documents to which it is a party. 
Purchaser acknowledges that Seller has given Purchaser complete and open access
to the Acquired Assets and the key employees and books and records related
thereto.  Purchaser will undertake prior to Closing such further investigation
and request such additional documents and information as it deems necessary. 
Purchaser understands that any cost estimates, projections or other predictions
which have been provided to it are not and shall not be deemed to be
representations or warranties of Seller.  Purchaser acknowledges that there are
uncertainties inherent in attempting to make such estimates, projections and
other predictions, that Purchaser is familiar with such uncertainties, that
Purchaser is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all estimates, projections and other predictions so
furnished to it, and that Purchaser shall have no claim against anyone with
respect thereto.

 

ARTICLE V
COVENANTS OF THE PARTIES

 

Section 5.1            Cooperation.  Subject to the terms and conditions of this
Agreement, and unless another standard of efforts is expressly set forth in this
Agreement, Seller and Purchaser shall cooperate with each other and use their
respective commercially reasonable efforts to consummate the transactions

 

7

--------------------------------------------------------------------------------


 

contemplated by this Agreement, and each shall take all commercially reasonable
actions necessary to accomplish such transactions.

 

Section 5.2            Use of Names, Trademarks, Service Marks and Technology
Systems.

 

(a)           Subject to Section 5.2(c), no interest in or right to use any
logo, name, trademark or service mark presently or previously used by Seller or
any of its Affiliates (including the name “Deerfield” and any related trademarks
or service marks) is being conveyed pursuant to this Agreement.

 

(b)           Subject to Section 5.2(c), Purchaser agrees that after the Closing
Date neither it nor any of its Affiliates shall use or authorize others to use
the name “Deerfield” or any related trademarks or service marks or any similar
name, trademark or service mark indicating affiliation after the Closing with
Seller or any of its Affiliates, in connection with any business activity
engaged in by Purchaser or any of its Affiliates.

 

(c)           As promptly as practicable following the Closing Date and except
as otherwise agreed by Seller in writing, Purchaser shall (i) commence the
removal of Seller’s trade names, names (including any reference to “Deerfield”
or any similar name indicating affiliation after Closing with Seller or any of
its Affiliates), trademarks or service marks, logos, insignia, slogans, emblems,
symbols, designs, and other identifying characteristics (“Names”) from the
Acquired Assets, and from all printed materials and related business literature
and (ii) not make reference to “Deerfield” or Seller or any of its Affiliates in
its marketing, solicitation or client materials other than to factually
reference (A) Purchaser’s period of employment at Seller, (B) the period during
which RPM was operated by Seller, (C) Seller’s continuing interest in the
revenue related to RPM and (D) the terms of this Agreement which have been
publicly disclosed.

 

(d)           Except as specifically provided in this Agreement, neither Seller
nor any of its Affiliates shall have any obligation to provide any services
(transition or otherwise) to Purchaser in respect of the Acquired Assets or any
other matter.  For a period of three months following the Closing Date, upon
reasonable advance notice from Purchaser, Seller will use commercially
reasonable efforts to provide Purchaser, at Purchaser’s sole cost and expense
and during normal business hours, with reasonable consulting services related to
matters concerning the manner in which the Software functioned within Seller’s
information technology systems (it being acknowledged that Seller shall not have
any obligation to provide such consulting services to the extent doing so would
unreasonably interfere with the business or operations of Seller or to make
available any particular employee of Seller to provide such consulting
services).

 

Section 5.3            Limitations.

 

(a)           Purchaser will have the right to affiliate with any other
investment management firm (a “New Firm”) for the purpose of continuing to offer
RPM

 

8

--------------------------------------------------------------------------------


 

to existing RPM clients of Seller and other prospective clients; provided that
an affiliation with any New Firm during the one year period following Closing
Date (the “Restricted Period”) shall be require the Seller’s prior written
consent, not to be unreasonably withheld.

 

(b)           Purchaser will not solicit any client of the Seller (“Seller’s
Clients”) for any product other than RPM without the Seller’s prior written
consent during the Restricted Period.  Purchaser and Seller shall agree in
writing upon a list of Seller’s Clients prior to Closing.  During the Restricted
Period, any New Firm shall be prohibited from soliciting the Seller’s Clients
for investments in high yield bonds and bank loans, residential mortgage backed
securities and asset backed securities and structured products secured by any of
the preceding classes of assets unless the New Firm had a pre-existing
relationship with such Seller’s Client.

 

(c)           Purchaser will not sell, convey, transfer, assign or deliver or
cause to be sold, conveyed, transferred, assigned or delivered any of
Purchaser’s right, title or interest in, to and under the Acquired Assets, or
any of the economics related thereto, to another Person without securing such
Person’s written agreement, in form and substance reasonably acceptable to the
Seller, to abide by the terms and provisions of the Transaction Documents,
including, without limitation, the obligations under this Article V and
Section 6.4 of this Agreement.

 

(d)           Seller will not acquire, build or offer an investment product with
a strategy substantially similar to that of RPM (i.e., duration management in
the U.S. Treasury bond market or similar markets for government debt issued by
G-7 countries) nor solicit existing RPM clients for such a product during the
Restricted Period; provided, however, that Seller shall be permitted to solicit
existing RPM clients for investments in other investment products offered by
Seller as of the Closing Date .  After the Restricted Period, nothing in any
Transaction Document shall be construed to prohibit or otherwise limit or
restrict the ability of Seller or its Affiliates to engage or participate in
(including as an owner, partner, member, shareholder, investor, financing
source, manager, adviser, agent or otherwise), or render services for, any
Person or entity engaged in any asset management of related business.

 

(e)           During the three months following the Closing Date, Purchaser
shall use reasonable efforts to cooperate in Seller’s efforts to introduce other
investment products managed or to be managed by Seller to existing RPM clients,
including by making introductions of senior personnel of the Seller, provided
that such investment products do not compete with products managed by any New
Firm.

 

(f)            During the twenty-four months following the Closing Date, Seller
shall use reasonable efforts to promptly refer any inquiries regarding the RPM
product to the Purchaser.

 

Section 5.4            Bulk Sales Laws.  Each of the parties hereby waives
compliance with all applicable provisions of the “bulk sales” or similar laws of
any jurisdiction and all bulk sales tax provisions in all states.

 

9

--------------------------------------------------------------------------------


 

Section 5.5            Transition Assistance.  Seller shall, and shall cause its
Affiliates to, cooperate reasonably with Purchaser and otherwise take such
actions as may be reasonably requested by Purchaser in connection with the
transfer of the Track Record to the Purchaser during the sixty days following
the Closing Date.

 

Section 5.6            Certain Tax Matters.

 

Seller and Purchaser shall provide each other with such assistance as reasonably
may be requested by either of them in connection with (i) the preparation of any
Tax Return related to, or with respect to, the Acquired Assets, or (ii) any
audit or other examination by any taxing authority, or any judicial or
administrative proceedings relating to liability for Taxes arising from, or with
regard to, the Acquired Assets.  The party requesting assistance hereunder shall
reimburse the other party for reasonable out-of-pocket expenses incurred in
providing such assistance, provided, however, that, for purposes of receiving
reimbursement, no independent contractors, such as accountants or attorneys,
shall be consulted without the written consent of the party requesting
assistance, which consent shall not be unreasonably withheld.

 

Section 5.7            Possession.  Purchaser shall be permitted to take
possession of, and use and otherwise enjoy all of Seller’s rights, title and
interest in all of the Acquired Assets immediately following the Closing. 
Immediately following the Closing, Seller shall take, and shall cause its
Affiliates to take, such steps as may be required to put Purchaser in actual
possession and operating control of the Acquired Assets.

 

ARTICLE VI
OBLIGATIONS OF PARTIES ON THE CLOSING DATE

 

Section 6.1            Closing Date and Place.

 

(a)           Subject to the satisfaction or waiver of the conditions set forth
in Articles VII and VIII, the closing of the sale and purchase of the Acquired
Assets and the assumption and assignment of the Assumed Liabilities (the
“Closing”) shall take place at the offices of Seller in Rosemont, Illinois on
the date hereof (the “Closing Date”).  The transfer of the Acquired Assets to
Purchaser and the assumption of the Assumed Liabilities, if any, by Purchaser
shall be deemed to occur at 10:00 a.m. on the Closing Date.

 

(b)           Any deliveries, assignments, or transfers required under this
Agreement, other than the foregoing, shall be made at the time and date
specified in this Agreement (and where no time is specified, on or before the
close of business on the date specified) and in the manner and place specified
in this Agreement.

 

Section 6.2            Obligations of Purchaser on the Closing Date.  Subject to
the satisfaction or waiver of all conditions precedent to Purchaser’s
obligations and the simultaneous delivery by Seller of all items required under
Section 6.3, Purchaser shall deliver to Seller at the Closing:  (a) the Initial
Payment; and (b) duly executed copies of

 

10

--------------------------------------------------------------------------------


 

the Bill of Sale and Termination Agreement and such other documents as Seller
may reasonably request and are necessary or appropriate to consummate the
transactions contemplated by this Agreement.

 

Section 6.3            Obligations of Seller on the Closing Date.  Subject to
the satisfaction or waiver of all conditions precedent to Seller’s obligations
and the simultaneous delivery by Purchaser of all items required under
Section 6.2, Seller shall deliver or cause to be delivered, as applicable, to
Purchaser at the Closing:  duly executed copies of the Bill of Sale and
Termination Agreement and such other documents as Purchaser may request and are
necessary or appropriate to consummate the transactions contemplated by this
Agreement.

 

Section 6.4            Additional Payments.  Following the Closing Date, the
Purchaser shall make (a) five annual payments to the Seller each in an amount
equal to (i) the annual gross revenues earned by Purchaser, any New Firm and/or
any Affiliate thereof relating to RPM and derived from RPM clients of Seller
existing as of the Closing Date (and any Affiliates of such clients) during each
of the five consecutive 12-month periods following the Closing Date multiplied
by (ii) 20%, payable in each case within 30 days of the applicable anniversary
of the Closing Date (or, if any applicable payments from any RPM client are not
received within 30 days, within five days after receipt solely with respect to
such payment) and (b) a one-time payment equal to (i) the gross revenues
relating to RPM and derived from all RPM clients of Purchaser, any New Firm
and/or any Affiliate thereof (other than those RPM clients of Seller existing as
of the Closing Date (and any Affiliates of such clients)) earned by Purchaser,
any New Firm and/or any Affiliate thereof during the fifth 12-month period
following the Closing Date multiplied by (ii) 10%, payable within 30 days of the
fifth anniversary of the Closing Date (or, if any applicable payments from any
RPM client are not received within 30 days, within five days after receipt
solely with respect to such payment); provided, however, that any payment
pursuant to Section 6.4(a) of this Agreement relating to the first 12-month
period after the Closing Date shall be reduced by the amount of the Initial
Payment (not less than zero).  Within 10 Business Days of the end of each
calendar quarter following the Closing Date, Purchaser shall deliver to Seller
copies of the quarterly invoice for management fees prepared for each of the RPM
clients of Seller existing as of the Closing Date (and any Affiliates of such
clients) or, if copies of such invoices are not available, an estimate of such
management fees.  The copies of the fourth quarterly invoices for each 12-month
period following the Closing Date shall be accompanied by the Purchaser’s
payment required by Section 6.4(a) of this Agreement.  The Purchaser’s payment
required by Section 6.4(b) of this Agreement shall be accompanied by a
computation of the payment in a form similar to the one used by Purchaser to
invoice RPM clients for management fees.  Unless Seller notifies Purchaser
within 30 days of receipt of an annual payment that Seller disputes the amount
of such payment, then such payment shall be deemed to be final.  Any Seller
disputes shall be resolved by mutual agreement of Seller and Purchaser or, if
they fail to agree following discussions for a reasonable period of time, by an
accounting, investment banking, valuation or appraisal firm designated mutually
by Seller and Purchaser, one half of whose fees shall be paid by each of Seller
and Purchaser.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII
CONDITIONS TO PURCHASER’S OBLIGATION
TO CONSUMMATE THE TRANSACTION

 

The obligations of Purchaser under this Agreement are subject to the
satisfaction or waiver, on or before the Closing Date, of the following
conditions:

 

Section 7.1            Representations and Warranties.  The representations and
warranties of Seller contained in this Agreement that are not qualified by a
materiality standard shall be true and correct in all material respects and the
representations and warranties of Seller contained in this Agreement that are
qualified by a materiality standard shall be true and correct in all respects,
in each case, on and as of the Closing Date with the same force and effect as
though such representations and warranties were made at the Closing (or, if
given as of a specific date, at and as of such date).

 

Section 7.2            Compliance with Covenants.  The covenants required to be
performed by Seller at or prior to the Closing pursuant to the terms of this
Agreement shall have been duly performed in all material respects.

 

Any conditions specified in this Article VII may be waived by Purchaser;
provided, that no such waiver shall be effective unless it is set forth in a
writing executed by Purchaser.

 

ARTICLE VIII
CONDITIONS TO SELLER’S OBLIGATION
TO CONSUMMATE THE TRANSACTION

 

The obligations of Seller under this Agreement to be performed at the Closing
shall be subject to the satisfaction or waiver, on or before the Closing Date,
of the following conditions:

 

Section 8.1            Representations and Warranties.  The representations and
warranties of Purchaser contained in this Agreement that are not qualified by a
materiality standard shall be true and correct in all material respects, and the
representations and warranties of Purchaser contained in this Agreement that are
qualified by a materiality standard shall be true and correct in all respects,
in each case, on and as of the Closing Date with the same force and effect as
though such representations and warranties were made at the Closing (or, if
given as of a specific date, at and as of such date).

 

Section 8.2            Compliance with Covenants.  The covenants required to be
performed by Purchaser at or prior to the Closing pursuant to the terms of this
Agreement shall have been duly performed in all material respects.

 

Section 8.3            Termination Agreement.  No portion of the Termination
Agreement, including any release thereunder, shall have been revoked.

 

12

--------------------------------------------------------------------------------


 

Any conditions specified in this Article VIII may be waived by Seller; provided,
that no such waiver shall be effective unless it is set forth in writing
executed by Seller.

 

ARTICLE IX
INDEMNIFICATION

 

Section 9.1            Survival.  The representations and warranties contained
in this Agreement shall survive the Closing for a period of one year, except
that the representations and warranties set forth in Sections 3.1, 3.2 and 3.3
and Sections 4.1, and 4.2  shall survive indefinitely, and the representations
and warranties set forth in Section 4.3 shall survive until the date which is
ninety (90) days after the end of the applicable statute of limitations (after
giving effect to any waiver, mitigation or extension (whether automatic or with
permission) thereof).  Unless a specific period is set forth in this Agreement
(in which event such specified period shall control), all other covenants and
agreements contained in this Agreement which are required to be performed after
the Closing shall survive the Closing and remain in effect indefinitely.

 

Section 9.2            Indemnification by Purchaser.  From and after the
Closing, subject to the terms and limitations set forth herein, Purchaser shall
indemnify, defend and hold harmless Seller, each of its Affiliates, and each of
their Representatives (together, the “Seller Indemnified Parties”), from and
against any and all Indemnifiable Losses relating to, resulting from or arising
out of any of the following:

 

(a)           any breach of or any inaccuracy in any representation or warranty
made by Purchaser in this Agreement or the Bill of Sale;

 

(b)           any breach of any covenant or undertaking of Purchaser contained
in this Agreement or the Bill of Sale; or

 

(c)           (i) any liability or obligation of any nature or kind, known or
unknown, fixed, accrued, absolute or contingent or any claim, demand or
condition to the extent related to the Acquired Assets that is incurred or
results from actions taken from and after the Closing (other than by reason of
the breach of any representation or warranty or covenant of Seller in this
Agreement or any failure by Seller or its Affiliates to obtain any Third Party
Consent), and (ii) any Assumed Liabilities.

 

Section 9.3            Limitations on Indemnification; Exclusive Remedy.

 

(a)           Following the Closing, the provisions of this Article IX shall be
the exclusive remedy for any and all claims relating to the subject matter of
this Agreement or any of the other Transaction Documents, except for fraud and
any injunctive or other equitable remedy to which either party may be entitled.

 

(b)           To the extent that Seller or Purchaser shall have any obligation
to indemnify and hold harmless any other Person hereunder, such obligation

 

13

--------------------------------------------------------------------------------


 

shall not include (i) consequential, special, punitive, incidental or indirect
damages (and the injured party shall not recover for such amounts) or (ii) any
damages measured by lost profits, lost revenues, multiple of earnings, business
interruption, cost of capital or loss of business reputation or opportunity, in
any case for any breach or default under, or any act or omission arising out of
or resulting from, this Agreement or the other Transaction Documents or the
transactions contemplated hereby and thereby, under any form of action
whatsoever, whether in contract or otherwise (other than indemnification for
fraud or for amounts paid or payable to third parties in respect of any third
party claim for which indemnification hereunder is otherwise required).

 

ARTICLE X
TERMINATION

 

Intentionally Omitted.

 

ARTICLE XI
GENERAL PROVISIONS

 

Section 11.1          Entire Agreement; Modification; Waiver.  This Agreement,
including all Annexes hereto, the other Transaction Documents and the documents
referred to herein constitutes the entire agreement of the parties pertaining to
the subject matter contained herein and this Agreement supersedes all prior or
contemporaneous agreements, representations and understandings of the parties. 
No supplement, modification or amendment to, or waiver of this Agreement shall
be binding unless executed in writing by Seller and Purchaser.  No waiver of any
provision of this Agreement shall be deemed or shall constitute a waiver of any
other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

 

Section 11.2          Counterparts; Effectiveness; Third Party Beneficiaries. 
This Agreement may be executed in two or more counterparts (by facsimile or
otherwise), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.  This Agreement shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto.  No provision of this Agreement is intended to confer
any rights, benefits, remedies, obligations, or liabilities hereunder upon any
Person other than the parties hereto and their respective successors and
assigns.

 

Section 11.3          Interpretation.  When a reference is made in this
Agreement to Annexes, such reference shall be to an Annex to this Agreement
unless otherwise indicated.  When a reference is made in this Agreement to
Articles or Sections, such

 

14

--------------------------------------------------------------------------------


 

reference shall be to an Article or Section of this Agreement unless otherwise
indicated.  For purposes of this Agreement, the words “include,” “includes” and
“including” shall be deemed in each case to be followed by the words “without
limitation.”  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 11.4          Payment of Expenses.  Except as otherwise expressly
provided in this Agreement, whether or not the transactions contemplated hereby
are consummated, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

 

Section 11.5          GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO
JURISDICTION.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO THE CONFLICT OF LAW
PRINCIPLES OF SUCH STATE THAT WOULD REQUIRED THE APPLICATION OF ANY OTHER LAW.

 

(b)           EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(c)           PURCHASER AND SELLER EACH IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF (I) THE COURTS OF THE STATE OF ILLINOIS, COOK COUNTY, AND
(II) THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, FOR
THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT OR THE RELATED DOCUMENTS AND ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY (AND EACH AGREES THAT NO SUCH ACTION, SUIT OR PROCEEDING RELATING TO
THIS AGREEMENT OR THE RELATED DOCUMENTS SHALL BE BROUGHT BY IT OR ANY OF ITS
AFFILIATES EXCEPT IN SUCH COURTS).  EACH OF PURCHASER AND THE SELLER FURTHER
AGREES THAT THE SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PERSON’S RESPECTIVE ADDRESS SET FORTH IN SECTION 11.6
SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN
ILLINOIS WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION
AS SET FORTH ABOVE IN THE IMMEDIATELY PRECEDING SENTENCE.  EACH OF PURCHASER AND
SELLER IRREVOCABLY AND UNCONDITIONALLY WAIVES (AND AGREES NOT TO PLEAD OR CLAIM)
ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY IN (I) THE COURTS OF THE STATE OF ILLINOIS, COOK

 

15

--------------------------------------------------------------------------------


 

COUNTY OR (II) THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS, OR THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 11.6          Addresses of Notice.  All notices, requests, demands and
other communications provided for under this Agreement and under the related
documents shall be in writing (including telegraphic communication) and mailed
(by registered or certified mail, return receipt requested, or delivered by
Federal Express or other similar express overnight delivery service), or
telegraphed, telecopied or delivered to the applicable party at the addresses
indicated below.

 

If to Purchaser:

Luke Knecht

 

285 West Westminster Road

 

Lake Forest, IL 60045

 

 

If to Seller:

 

Deerfield Capital Management LLC

 

6250 North River Road, 12th Floor

 

Rosemont, Illinois 60018

 

Attention:   General Counsel

 

Facsimile:   (771) 380-1695

 

or, to each party, at such other address that party designates in a written
notice to the other party in accordance with this section.  All such notices,
requests, demands or other communications shall be deemed delivered (i) if sent
by messenger, upon personal delivery to the party to whom the notice is
directed, (ii) if sent by facsimile, upon electronic or telephonic confirmation
of receipt from the receiving facsimile machine, (iii) if sent by reputable
overnight courier, one Business Day after delivery to such courier, or (iv) if
sent by mail, three Business Days following deposit in the United States mail,
postage prepaid, certified mail, return receipt requested.

 

Section 11.7          Intentionally Omitted.

 

Section 11.8          Severability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

16

--------------------------------------------------------------------------------


 

Section 11.9          Specific Performance.  The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
(i) the courts of the State of Illinois, Cook County or (ii) the United States
District Court for the Northern District of Illinois, in addition to any other
remedy to which they are entitled at law or in equity.

 

Section 11.10       Rules of Construction.  The parties to this Agreement agree
that they have been represented by counsel, or had the opportunity to be
represented by counsel, during the negotiation and execution of this Agreement
and, therefore, waive the application of any Law or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.

 

Section 11.11       Employees and Agents of Seller.  Purchaser is under no legal
obligation to employ any personnel formerly employed by Seller.  However, after
the Closing Date, Purchaser may, but shall not be required to, offer employment
to those Employees set forth on Annex A hereto and, except as provided in this
Agreement and the Termination Agreement, each such individual shall have the
right, but only to the extent necessary, to accept such employment without
breaching any non-competition, non-solicitation or non-hire covenant or
confidentiality obligations solely with respect to the Acquired Assets made by
him or her in favor of Seller or its Affiliates or incurring any obligation to
Seller or its Affiliates (the “Eligible Employees”), who shall be third party
beneficiaries of this Section 11.11); provided, however, that Purchaser shall
require, or cause any New Firm to require, that a condition to any Eligible
Employee’s acceptance of an offer of employment by Purchaser or any New Firm be
that such Eligible Employee release Seller from any obligation to provide
severance to such Eligible Employee and waive any right to severance from Seller
related to such Eligible Employee’s departure from Seller, in each case upon
terms acceptable to Seller.

 

Section 11.12       Remittances.  Seller shall use commercially reasonable
efforts to cause all remittances, mail and other communications relating to the
Acquired Assets, Assumed Liabilities or the Purchaser received by Seller after
the Closing Date to be promptly forwarded to Purchaser.

 

[Remainder of Page Intentionally Left Blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

SELLER:

 

 

 

DEERFIELD CAPITAL MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name:

Robert A. Contreras

 

 

Title:

General Counsel

 

 

 

 

 

PURCHASER:

 

 

 

LUKE D. KNECHT

 

 

 

By:

/s/ Luke D. Knecht

 

18

--------------------------------------------------------------------------------


 

ANNEX A

 

ASSETS AND ELIGIBLE EMPLOYEES

 

Assets

 

1.                                      Knecht’s laptop computer, external
monitor and all locally installed software and data files (excluding anything
specific to Seller and not relevant to the operation of the RPM product or
servicing of the RPM clients).

2.                                      Frye’s trading desk computer, monitors
and all locally installed software and data files (excluding anything specific
to Seller and not relevant to the operation of RPM or the servicing of the RPM
clients).

3.                                      Knecht’s trading desk computer, monitors
and all locally installed software and data files (excluding anything specific
to Seller and not relevant to the operation of the RPM product or servicing of
the RPM clients).

4.                                      The Synopsis software license and all
installs of the software and the associated files necessary to make the software
function (Knecht’s laptop, Frye’s trading desk computer and Knecht’s trading
desk computer)

5.                                      All RATs software, licenses and related
data files as contained on the above mentioned computers and network T drive

6.                                      All data files necessary for the
Synopsis and RATs software to function (files located on the T drive under the
directory DDM

7.                                      All spreadsheets relating to the
historic results or simulated results of DDM and RPM as contained in the network
T drive under the DDM directory in various sub-folders

8.                                      All Power Point, Word documents, PDF
files and Excel files containing client update or marketing material specific to
RPM including those on the T drive under the DDM directory as well as those on
the Presentations Drive in the directory Marketing/RPM

9.                                      Hard copy RPM client files maintained by
Knecht

10.                               Hard copy of historic presentations to RPM
clients and prospects

11.                               All manuals and other documentation regarding
Synopsis and RATs whether in electronic (MS Word, PDF, Excel, Power Point or
Access) or hard copy form.

12.                               Hard copies of all client contracts and
correspondence relating to RPM maintained by Legal and Accounting

13.                               Copies of all client records necessary to
support the historic performance record of RPM including the records acquired by
Seller when it acquired the product from RCM and copies of all month-end RPM
custodial statements.

14.                               Microsoft Outlook PST files for Knecht and
Frye including contacts

15.                               Copies of RPM daily trading records

 

Eligible Employees

 

 

Christine Frye

 

A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

BILL OF SALE

 

THIS BILL OF SALE (this “Bill of Sale”) is made and entered into as of [date],
2010, by and between Deerfield Capital Management LLC, a Delaware limited
liability company (“Seller”), and Luke D. Knecht (“Purchaser”).  Unless
otherwise defined herein, all capitalized terms used in this Bill of Sale shall
have the respective meanings ascribed to them in the Agreement (defined below).

 

WHEREAS, pursuant to the Asset Purchase Agreement, dated as of [  ], 2010 (the
“Agreement”), by and between Seller and Purchaser, Purchaser has agreed to
purchase from Seller, and Seller has agreed to sell and deliver to Purchaser,
all of its right, title and interest in and to the Acquired Assets.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by Seller, Seller does hereby sell, convey, assign, transfer and
deliver to Purchaser, and its successors and assigns, all of Seller’s right,
title and interest in and to the Acquired Assets.

 

In accordance with the Agreement, the Acquired Assets shall not include, and
Purchaser is not acquiring from Seller, any of the Excluded Assets, and Seller
shall retain ownership of all right, title and interest in and to the Excluded
Assets.

 

Seller covenants and agrees with Purchaser that Seller will from time to time
execute, acknowledge and deliver such other and further instruments and will
take such other action as may be necessary or desirable to carry out more
effectively the transfer of the Acquired Assets provided for herein.

 

Nothing in this instrument, express or implied, is intended or shall be
construed to confer upon, or give to, any Person other than Purchaser and its
successors and permitted assigns, any remedy or claim under or by reason of this
instrument or any agreements, covenants or terms hereof, and all the agreements,
covenants and terms contained in this instrument shall be for the sole and
exclusive benefit of Purchaser and its successors and permitted assigns.

 

This Bill of Sale shall inure to the benefit of and be binding upon and
enforceable against Seller, Purchaser and their respective successors and
permitted assigns.

 

This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of Illinois, without regard to the conflict of laws principles
thereof that would require the application of any other law.

 

EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT, NEITHER SELLER NOR ANY OF ITS
AFFILIATES MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, RELATING TO

 

B-1

--------------------------------------------------------------------------------


 

THE ASSETS OR ANY OTHER MATTER, INCLUDING ANY REPRESENTATION OR WARRANTY AS TO
MERCHANTABILITY, HABITABILITY, PROFITABILITY, FUTURE PERFORMANCE, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT, AND THE PURCHASE AND SALE OF THE ASSETS
IS BEING MADE ON AN “AS IS, WHERE IS” BASIS.

 

The terms of the Agreement (including the definitions and usage provisions) are
incorporated herein by reference and will not be superseded, modified, replaced,
amended, changed, rescinded or otherwise affected by this Bill of Sale, but will
remain in full force and effect to the full extent provided therein.  If there
is any inconsistency between the Agreement and this Bill of Sale, the Agreement
will control and govern.

 

This Bill of Sale may not be amended, supplemented or otherwise modified except
in a written document executed by the party against whose interest the
modification will operate.

 

This Bill of Sale may be executed in any number of counterparts (including by
facsimile or otherwise), each of which shall be deemed to be an original, and
all of which together shall be deemed to be one and the same instrument.

 

This Bill of Sale is given pursuant to the Agreement, and, except as herein
otherwise provided, the transfer of the property hereunder is made subject to
the terms and provisions of the Agreement.

 

IN WITNESS WHEREOF, this Bill of Sale has been duly executed and delivered by
the duly authorized office of Seller as of the date first written above.

 

 

DEERFIELD CAPITAL MANAGEMENT LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AGREED AND ACCEPTED:

 

 

LUKE D. KNECHT

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------